DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 04/29/2021 is acknowledged.
Claims 1-20 are pending. Claims 3-4 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 5-8 and 11-20 are under active consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/28/2020 and 5/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the various units in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 20 is drawn to a “storage medium storing a program”. However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the full scope of the claimed "storage medium" covers both transitory and non-transitory media. Transitory media includes signals, carrier waves, etc. on which executable code was recorded and from which computers acquired such code. Transitory media do not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory. The examiner suggests clarifying the claim(s) to exclude such non-statutory signal embodiments, such as (but not limited to) by adding the modifier "non-transitory" to the claimed medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabe et al. (US 2017 /0308088) in view of TELLATIN et al. (US 2017/0161892, IDS), hereafter referred to as “Sabe” and “TELLATIN”, respectively.  

Regarding claim 1, Sabe discloses an information processing apparatus comprising: 
a feature extraction unit configured to extract feature points from each of a plurality of images of an object to be inspected (Fig. 10, bridge inspection using hovering camera) captured from a plurality of viewpoints (Fig. 26, S402, pg. [0202]); 

an image stitching unit configured to stitch at least a part of the images, among the plurality of images, Fig. 26, S403-S405, pg. [0202]).
Sabe is silent on evaluating image quality before stitching.
In the same field of stitching images captured from multiple viewpoints, TELLATIN discloses evaluating quality of the images, and only images with adequate quality proceed to feature point mapping and stitching (Figs. 2&3, pg. [0052]-[0053]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TELLATIN with that of Sabe to yield the invention 

Regarding claim 2, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 1, 
wherein, each of the plurality of images includes a plurality of regions, and for each of the plurality of regions in each of the plurality of images, the image quality evaluation unit evaluates whether the image quality based on the predetermined index satisfies the allowable conditions for inspection works of the object, and wherein the image stitching unit stitches partial regions included in the plurality of images having the image quality that satisfies the allowable conditions according to the positional relation based on the extracted feature points (TELLATIN, pg. [0060], [0068], the plurality of overlapping areas in the acquired images correspond to the recited plurality of regions in each image. Image quality is determined for each pair of corresponding areas, and only the best quality area is further used for the stitching).

Regarding claim 5, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 2, wherein the image quality evaluation unit evaluates a defocus amount for each region in the image (TELLATIN, pg. [0053], [0065]-[0068] quality of the image evaluated on the basis of focusing defects).

Regarding claim 6, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 2, wherein the image quality evaluation unit evaluates a defocus amount for each pixel in the image (TELLATIN, pg. [0053], [0065]-[0068] quality of the image evaluated on the basis of focusing defects).

	Regarding claim 14, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 1, further comprising: 
a detection unit configured to detect defects of the object appearing in the image; and a display unit, wherein the detection unit detects defects of the object from the plurality of images, and wherein the display unit displays information about the detected defects (Sabe, Fig. 13, Fig. 15, unit 334 and unit 310).

Regarding claim 15, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 14, but fails to expressly disclose wherein, based on a result of detecting cracks as the defects by the detection unit and a resolution on the object calculated in the evaluation by the image quality evaluation unit, the display unit estimates and displays an estimation error in the width of the cracks. 
However, given the fact that Sabe’s system provides physical size of the damage based on captured image (pg. [0144], [0147]) and the measurement accuracy is clearly limited by image resolution (see e.g., Clemo et al. US 2013/0321463, pg. [0065], cited but not relied upon). Presenting the location/size of a damage on the bridge together with estimation error would have been quite obvious.


Regarding claim 16, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 1, further comprising a generation unit configured to, based on the stitched image, generate an inspection image in which the object is viewed from the front (Sabe, Fig. 13).

Regarding claim 17, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 16, further comprising a detection unit configured to detect defects of the object appearing in the inspection image, wherein the detection unit detects defects of the object based on the inspection image (Sabe, Fig. 15, pg. [0163]-[0164]).

Regarding claim 18, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 1, wherein the object is an infrastructure having a concrete wall surface, and the inspection works are works for identifying defects occurring on the concrete wall surface (Sabe, Fig. 13, inspection of a bridge).
	
Claims 19 and 20 have been analyzed and are rejected for the same reasons as outlined above in the rejection of claim 1. Sabe’s system is computer-based.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sabe (US 2017 /0308088) in view of TELLATIN (US 2017/0161892), and further in view of OSHIMA (US 2011/0002544).  

Regarding claim 7, Sabe in view of TELLATIN discloses the information processing apparatus according to claim 1, but fails to disclose evaluating a positional distribution of the feature points, and evaluating the number of feature points, extracted from each of the plurality of images. 
In the same field of image stitching, OSHIMA discloses evaluating a positional distribution of the feature points, and evaluating the number of feature points, extracted from each of the plurality of images (Abstract and pg. [0006], “Numbers of the feature points and the relevant feature points are reduced according to distribution or the number of the feature points”). 
Both the number and distribution of feature points are clearly important factors influencing mapping between images. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of OSHIMA with that of Sabe in view of TELLATIN to yield the invention as described in claim 7. 

Allowable Subject Matter
Claims 8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666